      Case 2:16-cr-00007-KS-MTP Document 385 Filed 06/15/21 Page 1 of 1

  Case: 21-60425    Document: 00515899699      Page: 1   Date Filed: 06/15/2021

                   United States Court of Appeals
                                 FIFTH CIRCUIT
                              OFFICE OF THE CLERK

LYLE W. CAYCE                                                     TEL. 504-310-7700
CLERK                                                          600 S. MAESTRI PLACE,
                                                                       Suite 115
                                                              NEW ORLEANS, LA 70130
                                                          UNITED STATES DISTRICT COURT
                              June 15, 2021              SOUTHERN DISTRICT OF MISSISSIPPI

MEMORANDUM TO COUNSEL OR PARTIES LISTED BELOW:
                                                                 FILE D
      No. 21-60425     USA v. Bolton
                       USDC No. 2:16-CR-7-1
                       USDC No. 2:16-CR-7-2                       Jun 15 2021
                                                           ARTHUR JOHNSTON, CLERK
The court has granted appellant’s motion to reopen the case.


                                  Sincerely,
                                  LYLE W. CAYCE, Clerk


                                  By: _________________________
                                  Mary C. Stewart, Deputy Clerk
                                  504-310-7694
Mr.   Kevin G. Boitmann
Ms.   Diane Hollenshead Copes
Mr.   Fred Patrick Harper Jr.
Ms.   Mary Lee Holmes
Mr.   Arthur S. Johnston III
